DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/08/2021.
Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13, first line recites “an electrical power converter system”, which should be -- the electrical power converter system – because this term was previously presented in the claim; Claim 13, line 3 recites “the second switch” which should be – a second switch – because this term was not previously presented in the claim.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15, second line recites “the common connection”, which should be -- a common connection – because this term was not previously presented in the claim.
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (US 2011/0006726), hereinafter Dittmer, in view of Hastreiter et al. (US 2003/0137790), hereinafter Hastreiter.
(see figures 1-6) an electrical power converter system (figure 2) comprising a bi-directional pre-charging and discharging current limiting circuit (figure 2, part R pre-charging) for limiting charging and discharging currents upon start-up and shutdown (paragraphs [0002], [0030]-[0032]; When switching the high voltage battery into the high voltage network, to which the DC voltage intermediate circuit capacitor is also connected, in order to avoid a short circuit current or an overcurrent, the DC voltage intermediate circuit capacitor is charged via a precharging resistor… Charging process… After the switching off of the high-voltage system, for instance, by disconnecting the high-voltage battery from the high-voltage network, all capacitors that are connected to the DC voltage intermediate circuit have to be discharged… Discharge process) of the system (figure 2), the system (figure 2) further comprising: an electrical power supply (figure 2, part HB); an electrical power output (figure 2, part output at upper node of CZk,1) connectable across an electrical power load (figure 2, part load connected to output at upper node of CZk,1); a first switch (figure 2, part S3) between the electrical power supply (figure 2, part HB) and the electrical power output (figure 2, part output at upper node of CZk,1); and a capacitor (figure 2, part CZk,1) connected across the electrical power output (figure 2, part output at upper node of CZk,1), wherein the bi-directional pre-charging and discharging current limiting circuit (figure 2, part R pre-charging) is connected across the first switch (figure 2, part S3) and comprises: a resistor (figure 2, part R pre-charging) connectable between the electrical power supply (figure 2, part HB) and the electrical load (figure 2, part load connected to output at upper node of CZk,1) for limiting a maximum current flowing (paragraphs [0002] and [0031]; When switching the high voltage battery into the high voltage network, to which the DC voltage intermediate circuit capacitor is also connected, in order to avoid a short circuit current or an overcurrent, the DC voltage intermediate circuit capacitor is charged via a precharging resistor… Charging process) and shutdown (paragraphs [0002] and [0032]; After the switching off of the high-voltage system, for instance, by disconnecting the high-voltage battery from the high-voltage network, all capacitors that are connected to the DC voltage intermediate circuit have to be discharged… Discharge process) of the system (figure 2) (paragraphs [0002] and [0027]-[0032]).
Dittmer does not disclose the bi-directional pre-charging and discharging current limiting circuit comprises: first and second field effect transistors, each having source, gate and drain connections, wherein the source connection of the first field effect transistor is connected to the gate connection of the second field effect transistor and the source connection of the second field effect transistor is connected to the gate connection of the first field effect transistor; and a resistor connected between the source connections of the first and second field effect transistors, and wherein drain connections of the first and second field effect transistors are connectable between the electrical power supply and the electrical power load.
Hastreiter teaches (see figures 1-6) the bi-directional pre-charging and discharging current limiting circuit (figure 3, part 7) (paragraph [0026]; current limiter 7) comprises: first and second field effect transistors (figure 3, parts 11 and 12) (paragraph [0026]; the transistors 11, 12 may be of any desired nature. In particular, they may be in the form of MOSFETs, IGBTs or else bipolar transistors), each having source, gate and drain connections (figure , wherein the source connection of the first field effect transistor (figure 3, part source connection of 11) is connected to the gate connection of the second field effect transistor (figure 3, part gate connection of 12) and the source connection of the second field effect transistor (figure 3, part source connection of 12) is connected to the gate connection of the first field effect transistor (figure 3, part gate connection of 11); and a resistor (figure 3, part 16) connected between the source connections of the first and second field effect transistors (figure 3, part source of 11 and 12), and wherein drain connections of the first and second field effect transistors (figure 3, part drain connection of 11 and 12) are connectable between input and output for limiting a maximum current (figure 3, part input and output of 7)(paragraph [0026]-[0028]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the bi-directional pre-charging and discharging current limiting circuit of Dittmer with the bi-directional pre-charging and discharging current limiting circuit features as taught by Hastreiter and obtain the bi-directional pre-charging and discharging current limiting circuit is connected across the first switch and comprises: first and second field effect transistors, each having source, gate and drain connections, wherein the source connection of the first field effect transistor is connected to the gate connection of the second field effect transistor and the source connection of the second field effect transistor is connected to the gate connection of the first field effect transistor; and a resistor connected between the source connections of the first and second field effect transistors, and wherein drain connections of the first and second field effect transistors are connectable between the electrical power supply and the electrical power load for limiting a maximum current flowing upon start-up and shutdown of the system, because it provides more efficient current limiting performance (paragraph [0007]).
(see figures 1-6) the resistor has a resistance value (figure 2, part R pre-charging) (paragraph [0023]). However, Dittmer does not expressly disclose a resistance value of between 5m Ω and 5 Ω.
 It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to select the resistance value of the resistor (figure 2, part R pre-charging) in Dittmer between 5m Ω and 5 Ω in order to obtain more accurate current limiting performance based on the design requirements. Additional, the invention would perform equally well with the resistor as taught by Dittmer.
	Regarding claim 3, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). However, Dittmer does not disclose the first field effect transistor and/or the second field effect transistor is a depletion mode MOSFET or a JFET.
Hastreiter teaches (see figures 1-6) the first field effect transistor and/or the second field effect transistor is a depletion mode MOSFET or a JFET (figure 3, parts 11 and 12) (paragraph [0026]; the transistors 11, 12 may be of any desired nature. In particular, they may be in the form of MOSFETs, IGBTs or else bipolar transistors).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current limiting circuit of Dittmer with the current limiting circuit features as taught by Hastreiter, because it provides more efficient current limiting performance (paragraph [0007]).
Regarding claim 4, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). Further, Dittmer discloses (see figures 1-6) the resistor is a single resistor (figure 2, part R pre-charging). However, Dittmer does not disclose the resistor is a single resistor that biases both of the first and second field effect transistors.
(see figures 1-6) the resistor is a single resistor (figure 3, part 16) that biases both of the first and second field effect transistors (figure 3, parts 11 and 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current limiting circuit of Dittmer with the current limiting circuit features as taught by Hastreiter and obtain the resistor is a single resistor that biases both of the first and second transistors, because it provides more efficient current limiting performance (paragraph [0007]).
Regarding claim 5, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). Further, Dittmer discloses (see figures 1-6) a second switch (figure 2, part S1) arranged to connect the resistor (figure 2, part R pre-charging) to the electrical power supply (figure 2, part HB) in a first position (figure 2, part S1; first position 2) for charging the capacitor (figure 2, part CZk,1) (paragraphs [0002] and [0031]; When switching the high voltage battery into the high voltage network, to which the DC voltage intermediate circuit capacitor is also connected, in order to avoid a short circuit current or an overcurrent, the DC voltage intermediate circuit capacitor is charged via a precharging resistor… Charging process) and to a common connection (figure 2, part common connection; through S4) in a second position (figure 2, part S1; second position 1) for discharging the capacitor (figure 2, part CZk,1) (paragraphs [0002] and [0032]; After the switching off of the high-voltage system, for instance, by disconnecting the high-voltage battery from the high-voltage network, all capacitors that are connected to the DC voltage intermediate circuit have to be . However, Dittmer does not expressly disclose the drain connection of the first field effect transistor.
Hastreiter teaches (see figures 1-6) the drain connection of the first field effect transistor (figure 3, part drain connection of 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current limiting circuit of Dittmer with the current limiting circuit features as taught by Hastreiter and obtain a second switch arranged to connect the drain connection of the first field effect transistor to the electrical power supply in a first position for charging the capacitor and to a common connection in a second position for discharging the capacitor, because it provides more efficient current limiting performance (paragraph [0007]).
Regarding claim 6, Dittmer and Hastreiter teach everything claimed as applied above (see claim 5). Further, Dittmer discloses (see figures 1-6) a controller (figure 2, part SE) configured to control operation of the electrical power supply (figure 2, part HB; through S2 and S3), the first switch (figure 2, part S3) and the bi-directional pre-charging and discharging current limiting circuit (figure 2, part R pre-charging; through S1 and S4).
Regarding claim 7, Dittmer and Hastreiter teach everything claimed as applied above (see claim 6). Further, Dittmer discloses (see figures 1-6) the controller (figure 2, part SE) is configured, in a pre-charging mode (figure 2, part pre-charge mode wherein S1 connected to first position 2 and S2 is turn-on), to operate the second switch (figure 2, part S1) to connect the bi-directional pre-charging and discharging current limiting circuit (figure 2, part R pre-charging) to the electrical power supply (figure 2, part HB) to charge the capacitor (figure 2, part CZk,1) while the first switch is open (figure 2, part S3; turn-off), and to close the first (figure 2, part S3; turn-on) after the capacitor is charged (figure 2, part CZk,1) (paragraphs [0002] and [0031]; When switching the high voltage battery into the high voltage network, to which the DC voltage intermediate circuit capacitor is also connected, in order to avoid a short circuit current or an overcurrent, the DC voltage intermediate circuit capacitor is charged via a precharging resistor… Charging process).
Regarding claim 9, Dittmer and Hastreiter teach everything claimed as applied above (see claim 6). Further, Dittmer discloses (see figures 1-6) the controller (figure 2, part SE) is configured, in a discharging mode (figure 2, part discharge mode after shutdown [S2/S3 in off-time] wherein S1 connected to second position 1 and S4 is turn-on), to operate the second switch (figure 2, part S1) to connect the capacitor (figure 2, part CZk,1) to the common connection (figure 2, part common connection through S4) via the bi-directional pre-charging and discharging current limiting circuit (figure 2, part R pre-charging) to discharge the capacitor (figure 2, part CZk,1) (paragraphs [0002] and [0032]; After the switching off of the high-voltage system, for instance, by disconnecting the high-voltage battery from the high-voltage network, all capacitors that are connected to the DC voltage intermediate circuit have to be discharged… Discharge process).
Regarding claim 10, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). Further, Dittmer discloses (see figures 1-6) the electrical power supply is a DC electrical bus (figure 2, part HB).
Regarding claim 13, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). Further, Dittmer discloses (see figures 1-6) a method of operating an (figure 2), the method (figure 2) comprising: in a pre-charging mode (figure 2, part pre-charge mode wherein S1 connected to first position 2 and S2 is turn-on), operating the second switch (figure 2, part S1) to connect the current limiting circuit (figure 2, part R pre-charging) to the electrical power supply (figure 2, part HB) while the first switch is open (figure 2, part S3; turn-off) and closing the first switch (figure 2, part S3; turn-on) after the capacitor is charged (figure 2, part CZk,1) (paragraphs [0002] and [0031]; When switching the high voltage battery into the high voltage network, to which the DC voltage intermediate circuit capacitor is also connected, in order to avoid a short circuit current or an overcurrent, the DC voltage intermediate circuit capacitor is charged via a precharging resistor… Charging process).
Regarding claim 15, Dittmer and Hastreiter teach everything claimed as applied above (see claim 13). Further, Dittmer discloses (see figures 1-6) in a discharging mode figure 2, part discharge mode after shutdown [S2/S3 in off-time] wherein S1 connected to second position 1 and S4 is turn-on), operating the second switch (figure 2, part S1) to connect the capacitor (figure 2, part CZk,1) to the common connection (figure 2, part common connection through S4) via the bi-directional pre-charging and discharging current limiting circuit (figure 2, part R pre-charging) to discharge the capacitor (figure 2, part CZk,1) (paragraphs [0002] and [0032]; After the switching off of the high-voltage system, for instance, by disconnecting the high-voltage battery from the high-voltage network, all capacitors that are connected to the DC voltage intermediate circuit have to be discharged… Discharge process)
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (US 2011/0006726), hereinafter Dittmer, in view of Hastreiter et al. (US 2003/0137790), hereinafter Hastreiter, and further in view of Suzuki et al. (US 2008/0150369), hereinafter Suzuki. 
Regarding claim 8, Dittmer and Hastreiter teach everything claimed as applied above (see claim 7). Further, Dittmer discloses (see figures 1-6) the controller (figure 2, part SE) is configured, in the pre-charging mode (figure 2, part pre-charge mode wherein S1 connected to first position 2 and S2 is turn-on). However, Dittmer does not expressly disclose to monitor a voltage across the capacitor and report a fault if the voltage does not reach a predefined value within a predetermined timeout period.
Suzuki teaches (see figures 1-10) the controller (figure 2, part controller generated by 6, 8 and 9) is configured, in the pre-charging mode (figure 4, part pre-charging mode), to monitor (figure 2, part 9) a voltage (figure 2, part Vc) across the capacitor   (figure 2, part 3) (paragraph [0097]; a capacitor voltage sensor 9 for measuring the capacitor inter-terminal voltage Vc of the smoothing capacitor 3) and report a fault (figure 2, part S6; YES to S8)  if the voltage (figure 4, part Vcb at abnormal condition) does not reach a predefined value (figure 4, part VScb)  within a predetermined timeout period (figure 4, part tb)(paragraph [0109]-[110]; If short-circuit has occurred in the inverter circuit 5 or the smoothing capacitor 3, the actual capacitor inter-terminal voltage Vcb is thought to be lower than the reference capacitor inter-terminal voltage VScb as seen from FIG. 4… The reference capacitor inter-terminal voltage VScb is calculated from Equation (1) and compared with the actual capacitor inter-terminal voltage Vcb, whereby it .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Dittmer with the controller features as taught by Suzuki and obtain the controller is configured, in the pre-charging mode, to monitor a voltage across the capacitor and report a fault if the voltage does not reach a predefined value within a predetermined timeout period, because it provides more efficient and reliable controller with protection to the system. 
Regarding claim 14, claim 8 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (US 2011/0006726), hereinafter Dittmer, in view of Hastreiter et al. (US 2003/0137790), hereinafter Hastreiter, and further in view of Hu et al. (US 7,800,880), hereinafter Hu. 
Regarding claim 11, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). Further, Dittmer discloses (see figures 1-6) a system comprising the electrical power converter system (figure 2). However, Dittmer does not expressly disclose an aircraft propulsion system.  
Hu teaches (see figures 1-3) an aircraft propulsion system (figure 3, part 50) comprising the electrical power converter system (figure 3, part electrical power converter system connected to 50) (column 4; lines 13-54; These rails 42, 43 are also utilized as the electrical power distribution .
It would have been obvious matter of intended use to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the electrical power converter system of Dittmer to an aircraft propulsion system as taught by Hu, because the combination result in more efficient power converter for aircraft propulsion system.
Regarding claim 12, Dittmer and Hastreiter teach everything claimed as applied above (see claim 1). Further, Dittmer discloses (see figures 1-6) an electrical load (figure 2, part load connected to CZk,1) connected to the electrical power converter system (figure 2). However, Dittmer does not expressly disclose an aircraft.
Hu teaches (see figures 1-3) an aircraft (column 4; lines 13-54; These rails 42, 43 are also utilized as the electrical power distribution system for example in an aircraft utilizing an engine 50 to generate the electrical power) comprising an electrical load (figure 3, part 50) connected to the electrical power converter system (figure 3, part electrical power converter system connected to 50). 
It would have been obvious matter of intended use to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the electrical power converter system of Dittmer to an aircraft as taught by Hu, because the combination result in more efficient power converter for aircraft propulsion system.
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 8-11 of the Applicant's Response (“In particular, it would not have been obvious for a person of ordinary skill in the art to combine the teachings of Dittmer with those of Hastreiter to arrive at the limitations recited in claim 1”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination between Dittmer and Hastreiter. The primary reference Dittmer discloses a resistor (figure 2, part R pre-charging) connectable between the electrical power supply (figure 2, part HB) and the electrical load (figure 2, part load connected to output at upper node of CZk,1) for limiting a maximum current flowing upon start-up (paragraphs [0002] and [0031]; When switching the high voltage battery into the high voltage network, to which the DC voltage intermediate circuit capacitor is also connected, in order to avoid a short circuit current or an overcurrent, the DC voltage intermediate circuit capacitor is charged via a precharging resistor… Charging process) and shutdown (paragraphs [0002] and [0032]; After the switching off of the high-voltage system, for instance, by disconnecting the high-voltage battery from the high-voltage network, all capacitors that are connected to the DC voltage intermediate circuit have to be discharged… Discharge process) of the system (figure 2) (paragraphs [0002] and [0027]-[0032]). Hastreiter teaches the bi-directional pre-charging and discharging current limiting circuit (figure 3, part 7) (paragraph [0026]; current limiter 7) comprises: first and second field effect transistors (figure 3, parts 11 and 12) (paragraph [0026]; the transistors 11, 12 may be of any desired nature. In particular, they may be in the form of MOSFETs, IGBTs or else bipolar transistors), each having source, gate and drain connections (figure 3, parts 11 and 12), wherein the source connection of the first field effect transistor (figure 3, part source connection of 11) is connected to the gate connection of the second field effect transistor (figure 3, part gate connection of 12) and the source connection of the second field effect transistor (figure 3, part source connection of 12) is connected to the gate connection of the first field effect transistor (figure 3, part gate connection of 11); and a resistor (figure 3, part 16) connected between the source connections of the first and second field effect transistors (figure 3, part source of 11 and it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both current limiting circuits presented by Dittmer and Hastreiter have the function of limit the current through the circuit. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the bi-directional pre-charging and discharging current limiting circuit of Dittmer with the bi-directional pre-charging and discharging current limiting circuit features as taught by Hastreiter and obtain the bi-directional pre-charging and discharging current limiting circuit is connected across the first switch and comprises: first and second field effect transistors, each having source, gate and drain connections, wherein the source connection of the first field effect transistor is connected to the gate connection of the second field effect transistor and the source connection of the second field effect transistor is connected to the gate connection of the first field effect transistor; and a resistor connected between the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839